EXECUTION VERSION


AMENDMENT NO. 1 TO
PURCHASE AGREEMENT
This Amendment No. 1 to the Purchase Agreement, is entered into to be effective
as of July 1, 2016 (this “Amendment”), by and among National Rural Utilities
Cooperative Finance Corporation, a member-owned, nonprofit financing cooperative
incorporated under the laws of the District of Columbia (“Parent”), Caribbean
Asset Holdings, LLC, a Delaware limited liability company (the “Company”), ATN
VI Holdings, LLC, a Delaware limited liability company (the “Buyer”), and ATN
International, Inc. (formerly Atlantic Tele-Network, Inc.), a Delaware
corporation (“Buyer Parent”).


Preliminary Statements


WHEREAS, reference is made to that certain Purchase Agreement, dated as of
September 30, 2015 (as the same may be amended from time to time, the “Purchase
Agreement”), by and among, Parent, the Company, the Buyer and Buyer Parent;
capitalized terms used in this Amendment and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Purchase Agreement;
and


WHEREAS, the parties hereto wish to amend the Purchase Agreement to the extent
set forth herein to memorialize agreements among them pertaining to, among other
matters, a reduction to the Purchase Price and the escrow of additional funds as
security for certain Tax matters;
    
WHEREAS, in exchange therefor, the Buyer and Buyer Parent wish to waive and
release indemnification and other rights with respect to certain unsatisfied
conditions to the Buyer’s obligation to consummate the transactions contemplated
by the Purchase Agreement;


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Article 1 – Amendments to Purchase Agreement


1.Definitions.    In connection with the amendments to the Purchase Agreement
set forth in this Amendment:    


(a)    Section 1.01 of the Purchase Agreement is amended by deleting therefrom
the term “Escrow Account” and adding in alphabetical order the following
definition:


“Escrow Amount” means an amount equal to the aggregate of the Tax Escrow Deposit
and the Indemnity Escrow Deposit.”


(b)    Section 1.02 of the Purchase Agreement is amended by adding to the table
of defined terms included therein, the following in alphabetical order:


1



--------------------------------------------------------------------------------






Indemnity Escrow Deposit            2.03(b)
Indemnity Escrow Fund            2.03(b)
Tax Escrow Deposit                2.03(a)
Tax Escrow Fund                2.03(a)
Tax Liability                    2.03(a)
Tax Lien                    2.03(a)


2.Purchase Price. The Purchase Price is reduced by $1,250,000 by amending
Section 2.02 of the Purchase Agreement by the following:


(a) deleting from the end of clause (vi) therein the word “and”,


(b) adding the word “and” to the end of clause (vii) therein, and


(c) adding “(viii) minus $1,250,000” as new clause (viii) thereto.


3.Flow of Funds. The Flow of Funds is modified with respect to the payment of
the Closing Pension / OPEB Shortfall by amending Section 2.02(c)(iii) of the
Purchase Agreement by inserting the following words immediately following
“including wire instructions if applicable” :


“, it being understood that the Closing Pension / OPEB Shortfall shall, at the
discretion of Buyer Parent (i) be paid to the trustee of the Pension / OPEB
Plan, (ii) be paid to ATN Overseas Holdings Ltd. to be held for the benefit of
the Seller Entity sponsor of the Pension / OPEB Plans, or (iii) if neither of
the foregoing is practicable, be held by Buyer Parent for the benefit of such
Seller Entity sponsor and paid to said trustee promptly following the Closing.”
 
4.Tax Escrow Deposit. The Escrow Amount is increased by $1,572,000 to secure
certain Tax matters by amending and restating Section 2.03 of the Purchase
Agreement as follows:


“Section 2.03    Escrows.


(a)At the Closing, the Buyer shall deposit with the Escrow Agent, by wire
transfer of immediately available funds $1,572,000 of the Purchase Price (the
“Tax Escrow Deposit” and, together with interest earned thereon, the “Tax Escrow
Fund”), to be held in an escrow account in accordance with the Escrow Agreement
and this Agreement to provide security to the Buyer solely with respect to (i)
the real property tax liabilities (each, a “Tax Liability” and collectively, the
“Tax Liabilities”) identified in that certain letter dated June 28, 2016 from
the USVI Lieutenant Governor attached as Exhibit L hereto, and (ii) the Tax
liens identified on Exhibit M hereto (each, a “Tax Lien” and together, the “Tax
Liens”). The Tax Escrow


2



--------------------------------------------------------------------------------




Fund shall be used solely to satisfy Tax Liens and Tax Liabilities and shall not
be used for any other Losses. The Tax Escrow Fund shall be disbursed at such
times and in such amounts as Buyer and Parent shall mutually agree in accordance
with the following:


(i)
At such time that Parent provides Buyer with evidence reasonably satisfactory to
Buyer that a Tax Lien has been released in full, Buyer and Parent shall execute
and deliver a joint instruction letter to the Escrow Agent that instructs the
Escrow Agent to disburse to Parent from the Tax Escrow Fund the amount listed on
Exhibit L for such Tax Lien, unless it is determined that the amount of the
Liability for other Tax Liens or Tax Liabilities that have not been released and
satisfied exceed the amount listed with respect thereto on Exhibit L or M, as
applicable, in which case the amount disbursed to Parent will be reduced by an
amount equal to such excess.



(ii)
At such time that Parent provides Buyer with evidence reasonably satisfactory to
Buyer that a Tax Liability has been satisfied in full, whether by offset against
credit balances for overpaid franchise taxes or otherwise, Buyer and Parent
shall work together in good faith to determine the amount to be disbursed to
Parent (if any) from the Tax Escrow Fund for the satisfaction of such Tax
Liability and following such determination, execute and deliver a joint
instruction letter to the Escrow Agent that instructs the Escrow Agent to
disburse to Parent such amount.



(iii)
If mutually agreed by Parent and Buyer, they shall instruct the Escrow Agent to
disburse funds from the Tax Escrow Fund directly to the appropriate Tax
authority to pay Liabilities for Taxes determined to be owing in excess of
credit balances for overpaid franchise taxes or otherwise.



(iv)
To the extent Buyer or any of its Affiliates pays or satisfies Tax Liens or Tax
Liabilities by offset against Tax credits or receivables (other than via offset
against Tax receivables included in the final calculation of Net Working
Capital), Buyer and Parent shall execute and deliver a joint instruction to the
Escrow Agent that



3



--------------------------------------------------------------------------------




instructs the Escrow Agent to disburse to Buyer an amount equal to the amount so
paid or offset.


(v)
At such time as all Tax Liens and Tax Liabilities have been satisfied in full,
Buyer and Parent shall execute and deliver a joint instruction letter to the
Escrow Agent that instructs the Escrow Agent to disburse to the balance of the
Tax Escrow Fund, if any, to Parent.



The Buyer and Parent acknowledge the interplay between the Tax Liens and Tax
Liabilities and the tax receivables and tax liabilities included in the final
Net Working Capital as determined in accordance with Section 2.05. Accordingly,
at all times, Parent and Buyer shall cooperate in good faith to give proper
consideration to such interplay so as to avoid either party receiving the
benefit of double-counting.


(b)At the Closing, the Buyer shall deposit with the Escrow Agent, by wire
transfer of immediately available funds $14,500,000 of the Purchase Price (the
“Indemnity Escrow Deposit” and, together with interest earned thereon, the
“Indemnity Escrow Fund”), to be held in an escrow account in accordance with the
Escrow Agreement and this Agreement as security to the Buyer for Parent’s
indemnification obligations under this Agreement. On the 15th month anniversary
of the Closing Date, the balance of the Indemnity Escrow Fund, less any amounts
subject to outstanding claims for Losses, shall be released to Parent in
accordance with this Agreement and the Escrow Agreement.


(c)If on the 15th month anniversary of the Closing, any claim by Buyer for
Losses to be paid from the Indemnity Escrow Fund remains outstanding or a
balance remains in the Tax Escrow Fund, the Escrow Agreement and respective
escrow accounts shall remain in place, and an amount equal to such Losses or
other balance, if applicable, shall continue to be held by the Escrow Agent
thereunder until final resolution of all of such claims and matters, as
applicable, and the disbursement in full of the Escrow Amount, at which time the
Escrow Agreement shall be terminated in accordance with this Agreement and the
Escrow Agreement.


(d)Without limiting the foregoing, the Buyer shall afford the Parent and its
designees and representatives reasonable access to the books, records (including
accountants’ work papers) and employees of the Company and the Seller Entities,
in each case, to the extent the Parent reasonably requests in connection with
satisfying a Tax Lien


4



--------------------------------------------------------------------------------




or Tax Liability or a request for a disbursement from the Tax Escrow Fund, in
accordance with this Agreement and the Escrow Agreement. The Buyer shall also
provide Parent with prompt written notice, with reasonable supporting
documentation, of its satisfaction of any Tax Lien or Tax Liability pursuant to
Section 2.03(a)(iv).


5.Rate Adjustment Deletion. The Rate Adjustment to the Purchase Price is deleted
in its entirety by (a) deleting Section 2.05(f) of the Purchase Agreement in its
entirety and (b) deleting in its entirety each other reference to “Rate
Adjustment” in the Purchase Agreement.


6.Indemnification Cross References. Cross-references in the indemnification
provisions are amended and restated by amending Section 11.02(a) of the Purchase
Agreement as follows:


(a)    delete the reference to “Section 6.02(b)(i)” in clause (viii) thereof and
replace it with “Section 6.05(b)”; and


(b)    delete the reference to “Section 6.20(b)(ii)” at the end of clause (viii)
thereof and replace it with “Section 6.05(b)(i)”


7.Exhibit Additions. The Exhibits to the Purchase Agreement are amended by
adding thereto Exhibit L and Exhibit M attached hereto as additional Exhibits to
the Purchase Agreement.
Article 2
Waiver and Release of Claims


Each of the parties hereto acknowledge and agree that the conditions to Buyer’s
obligations to consummate the transactions contemplated by this Agreement set
forth on Exhibit C will not be satisfied prior to Closing (each, an “Unsatisfied
Condition” and collectively, the “Unsatisfied Conditions”). The Buyer and Buyer
Parent hereby knowingly waive satisfaction of each Unsatisfied Condition in full
and agree to consummate the acquisition of the Membership Interest pursuant to
the Agreement irrespective of the non-satisfaction of such Unsatisfied
Conditions.


Notwithstanding anything to the contrary in the Purchase Agreement, in
consideration of this Amendment, including the reduction of the Purchase Price
and the increase in the Escrow Amount, each of the Buyer and Buyer Parent, on
behalf of itself and any other Buyer Indemnified Party, knowingly waives,
releases and relinquishes any and all rights (to indemnity or otherwise),
claims, remedies, and causes of action, in law or in equity, that such party may
have now or in the future, whether known or unknown, against Parent or its
Affiliates arising from an Unsatisfied Condition.     


From and following the Closing, Parent shall use good faith efforts (without the
incurrence of out-of-pocket costs) to cooperate with Buyer and Buyer’s
Affiliates with


5



--------------------------------------------------------------------------------




respect to reasonable efforts undertaken by Buyer or Buyer’s Affiliates to
satisfy the Unsatisfied Conditions.




The parties hereto agree that, except as herein expressly amended, all terms and
provisions of the Purchase Agreement are and shall remain in full force and
effect. All issues and questions concerning the construction, validity,
interpretation and enforceability of this Amendment and the exhibits hereto
shall be governed by and construed in accordance with the laws of the United
States applicable thereto and the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction. This Amendment may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Amendment shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto.


{Remainder of page left intentionally blank. Signature page(s) to follow.}


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.
COMPANY:
CARIBBEAN ASSET HOLDINGS, LLC
By:
National Rural Utilities Cooperative Finance Corporation, its sole and managing
member

By:
/s/ STEVEN L. LILLY
Name:
STEVEN L. LILLY
Title:
Senior Vice President

PARENT:
NATURAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By:
/s/ STEVEN L. LILLY
Name:
STEVEN L. LILLY
Title:
Senior Vice President

BUYER:
ATN VI HOLDINGS, LLC
By:
/s/ MICHAEL T. PRIOR
Name:
MICHAEL T. PRIOR
Title:
Chief Executive Officer

BUYER PARENT:
ATN INTERNATIONAL, INC
By:
/s/ MICHAEL T. PRIOR
Name:
MICHAEL T. PRIOR
Title:
Chief Executive Officer

    


Signature Page to Amendment to Purchase Agreement